         Case 1:20-cv-00281-MJT-KFG Document 3 Filed 06/29/20 Page 1 of 4 PageID #: 46

                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE E S ERN DISTRICT OF TEXAS
                                               BEAUMON DIVISION


         David De iayne Garrett #22 00205
Plaintiff s name and ID Number

          CONNA LY UNIT [TDCJCID]
Place of Confinement


                                                                            CASE NO.
                                                                                             1:20cv281
                                                                              (Clerk will assign the number)
V. LORIE DAVIS-DIRECTOR

         TEXAS DEPARTMENT OF CRIMIN L JIE ICE APPLICATION TO PROCEED
         CORRECTIONAL MSTTTUTIONAL DIVISION IN FORMA PAUPERIS
         RESPONDE T
         P.O.BOX 99 HUNTSVILLE,TEX S 7 7 342
Defendant’s name and address




           David Dewayne Garrett, declare, depose, and say I am the Plaintiff in the above entitled case. In support
of my motion to proceed without being required to prepay fees, costs, or give security therefor, I state because of my
 poverty, I am unable to pay in advance the filing fee for said proceedings or to give security for the filing fee. I believe I
 am entitled to relief.

         1, further declare the responses which I have m de to the questions and instructions below are true.


          1.      Have you received, within the last 12 months, any money from any of the following sources?

                  a. Business, profession or from self-employment?                            Yes          No
                  b. Rent payments, interest or dividends?                                     Yes         No
                  c. Pensions, annuities or life insurance payments?                           Yes         No
                  d. Gifts or inheritances?                                                    Yes         No
                  e. Fa ily or friends?                                                        Yes         No
                  f. Any other sources?                                                        Yes         No

                  If you answered YES to any of the questions above, describe each source of money and state
                  the amount received from each during the past 12 months.

                     $240.00) rs/cents


          2. Do you own cash, or do you have money in a checking or savings account, including any funds
                   in prison accounts?
                                                     Yes Q No> a

                   If you answered YES to any of the questions above, state the total value of the items owned.




                                                                 1
                                                                                                             ATCIFP (REV. 9/02)
        Case 1:20-cv-00281-MJT-KFG Document 3 Filed 06/29/20 Page 2 of 4 PageID #: 47
       3. Do you own real estate, stocks, bonds, note, automobiles, or other valuable property, excluding
              ordinary household furnishings and clothing?

                                              Yes            No g

              If you answered YES, describe the property and state its approximate value.




I understand a false statement in answer to any question in this affidavit ill subject me to penalties for
perjury. I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct
(28 U.S.C. §1746).



       Signed this the                  1    day of JoiK , 20                   o •



                                 m-tl                1100105
                              Signature of Plaintiff ID Number



       YOU MUST ATTACH A CURRENT SIX (6) MONTH HISTORY OF
       YOUR INMATE TRUST ACCOUNT. YOU CAN ACQUIRE THE
       APPROPRIATE INMATE ACCOUNT CERTIFICATE FROM THE
       LAW LIBRARY AT YOUR PRISON UNI .




                                                          2                                      ATCIFP (REV. 9/02)
      Case 1:20-cv-00281-MJT-KFG
) TDC01MQS  - PASSPORT           Document 3 Filed 06/29/20 Page
                                                Wednesday,      3 of 24,
                                                             June    4 PageID
                                                                         2020,#: 8:28:36
                                                                                  48     AM

SINIB02/CINIB02 TEXAS DEPARTMENT OF CRIMINAL JUSTICE 06/24/20
MQS/BS00157 IN-FORMA-PAUPERIS DATA 08:28:31
DCJ#: 02200205 SID#: 05775776 LOCATION: CONNALLY INDIGENT DTE: 06/12/20
 ME: GARRETT,DAVID DEWAYNE BEGINNING PERIOD: 12/01/19
REVIOUS TDCJ NUMBERS: 01203670 01390949
 URRENT BAL: 0.26 TOT HOLD AMT: 0.00 3MTH TOT DEP: 235.00
MTH DEP: 260.00 6MTH AVG BAL: 21.30 6MTH AVG DEP: 43.33
:ONTH HIGHEST BALANCE TOTAL DEPOSITS MONTH HIGHEST BALANCE TOTAL DEPOSITS
 5/20    151.56          135.00        02/20     25.04            0.00
4/20       81.51             100.00          01/20        25.04                    0.00
3/20        0.01               0.00          12/19        25.04                   25.00




TATE OF TEXAS COUNTY OF
N THIS THE DAY OF<Jh I CERTIFY THAT THIS DOCUMENT IS A TRUE,
OMPLETE, AND UNALTERED mSOPY MADE BY ME OF INFORMATION CONTAINED IN THE.
OMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT. NP SIG
Fl-HELP PF3-END ENTER NEXT TDCJ NUMBER: OR SID NUMBER :
                                                                                            0
                                                                     Aanie            V


                                                                   I \ ]
                                                                     ' %o £-?y
                                                                      NOTARY WITHOUT BONO
                        Case 1:20-cv-00281-MJT-KFG Document 3 Filed 06/29/20 Page 4 of 4 PageID #: 49
Dftit 0 D. &MiR F_T T
I. B C514 | usr.
                                                                                                             U i OREVE.R / USA' FOREVER / USA. F-OREVER / USA
         fcol
   Rg.BVj X.1-Wl                                                                                                                  j , WBjE SSa
                                                                                                0 R z V F R ./. SA. -."rR. '.-C    FOREVER / SA FOREVER / USA :




                                                                                                                    f ;SS S£S
                                                                                            roREVER / USA FOREVER / U S A> FOI?EvEli./ USA O EVF. U!




                                                                      istr ct cle k
                                                          *Te GracsY fatr iY

                                                                  Sco W lloy ut5 to
                                                                  l6?Aur rtTiT«. S
                                                                                T- rOi- .2.11




                                                       CLERK, U.S. CISTRiCT COURT
                                                             RECEIVED


                                                       EASTERN DISTRICT OF TEXAS
                                                           BEAUMONT, TEXAS




Lt& U kii
